IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,620-01


EX PARTE AUBREY BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-0168X
IN THE 71ST DISTRICT COURT FROM HARRISON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twenty years' imprisonment. 
	On October 1, 2008, this Court remanded these applications to the trial court for findings of
fact and conclusions of law.  On December 17, 2008, the trial court made findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.
	It is so ordered on this the 28th day of January, 2009.


Filed: January 28, 2009
Do not publish